COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 RICKY RAMOS,                                                     No. 08-10-00090-CR
                                                  §
                         Appellant,                                    Appeal from
                                                  §
 v.                                                                 371st District Court
                                                  §
 THE STATE OF TEXAS,                                            of Tarrant County, Texas
                                                  §
                         Appellee.                                  (TC # 1161510D)
                                                  §


                                   MEMORANDUM OPINION

       Ricky Ramos appeals his conviction of burglary of a habitation. Appellant waived his right

to a jury trial and entered a negotiated plea of guilty. In accordance with the plea bargain, the trial

court placed Appellant on deferred adjudication community supervision for five years. The State

subsequently filed a motion to adjudicate alleging several violations of the terms and conditions of

community supervision. Based on Appellant’s plea of true to several of the alleged violations, the

trial court granted the State’s motion, adjudicated Appellant guilty, and assessed his punishment at

imprisonment for a term of five years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


December 15, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)